Comprehensive Credit Facility Agreement of Maximum Amount (“Credit Facility
Agreement”) Entered into by and between Shenzhen BAK Battery Co., Ltd (“the
Debtor”) and Shenzhen Branch, China Citic Bank (the “Creditor”) Dated
February 13th, 2009


Main articles:
Ø
Contract number: Shenyinsun Zongzi 001;

Ø
Maximum amount of credit facilities to be provided: RMB 150 million;

Ø
Term: from February 13th, 2009 to February 12th, 2010.

Ø
Remedies in the event of breach of contract include adjustment of the credit
amount, suspension of credit, imposition of punitive interest and overdue
interest, an increase of guarantee deposit and the call back of loan principal
and interest before maturity.



Headlines of the articles omitted
Ø
Procedure on using the comprehensive credit facility

Ø
Declaration and promise of the Debtor

Ø
Right and Obligation of the Debtor

Ø
Right and Obligation of the Creditor

Ø
Guaranty

Ø
Effectiveness, Modification and termination of Contract

Ø
Disputation settlement

Ø
Validity

 
 
 

--------------------------------------------------------------------------------

 